DISSENTING OPINION

No. 04-98-00211-CV

TEXAS DEPARTMENT OF PUBLIC SAFETY,
Appellant

v.

Alton Alvis GRIFFITH,
Appellee

Appeal from the County Court at Law No. 7, Bexar County, Texas
Trial Court No. 240421
Honorable H. Paul Canales, Judge Presiding

PER CURIAM

Dissenting opinion by: Sarah B. Duncan, Justice


Sitting:	Alma L. López, Justice

		Catherine Stone, Justice

		Sarah B. Duncan, Justice


Delivered and Filed:	June 16, 1999


	I dissent for the reasons set forth in the dissenting opinion in Mireles v. Texas Dep't of Pub.
Safety, No. 04-97-01007-CV, 1999 WL 300650 (Tex. App.--San Antonio May 12, 1999).


						Sarah B. Duncan, Justice

Do not publish